Case 6:16-cv-00320-JDK-JDL Document 47 Filed 08/27/20 Page 1 of 3 PageID #: 156



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

 IVAN PAGOAGA-CASTRO, #2007147,                §
      Plaintiff,                               §
                                               §
 v.                                            §   Case No. 6:16-cv-320
                                               §
 FNU PIERSON, FNU LOWRY, et al.,               §
      Defendants.                              §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Ivan Pagoaga-Castro, an inmate formerly confined at the Coffield

 Unit within the Texas Department of Justice (TDCJ), proceeding pro se, filed this

 civil rights lawsuit pursuant to 42 U.S.C. § 1983 alleging purported violations of his

 constitutional rights. The complaint was referred to United States Magistrate Judge

 John D. Love for findings of fact, conclusions of law, and recommendations for the

 disposition of the case.

       On March 26, 2019, this Court dismissed Plaintiff’s complaint as moot. Docket

 Nos. 20; 21. Subsequently, the Fifth Circuit Court of Appeals vacated and remanded

 this Court’s adjudication regarding Plaintiff’s claims for monetary damage. Docket

 No. 32. Once the mandate was issued, Judge Love ordered Defendants to file an

 answer in light of the Fifth Circuit’s opinion. Docket No. 34. In response, Defendants

 filed a motion to dismiss (Docket No. 37) and a motion for summary judgment (Docket

 No. 42).

       In the motion for summary judgment, Defendant Lowry indicates that Plaintiff

 has been “discharged from the Coffield Unit by TDCJ” because initial disclosures sent



                                           1
Case 6:16-cv-00320-JDK-JDL Document 47 Filed 08/27/20 Page 2 of 3 PageID #: 157



 to him were returned to sender with a notation of “discharged.” Docket No. 42 at

 1. The Court further notes that previous mail sent by the Court to Plaintiff

 was also returned as “undeliverable” because Plaintiff was no longer at the

 detention center address provided. Docket No. 36.

       Subsequently, Judge Love ordered Plaintiff to respond to Defendant Lowry’s

 summary judgment motion and to provide a current mailing address by July 31, 2020.

 Docket No. 43. Plaintiff filed nothing. On August 7, 2020, Judge Love issued a Report

 recommending that Plaintiff’s civil rights complaint be dismissed without prejudice

 for Plaintiff’s failure to comply with an order of the Court. Docket No. 45. A copy of

 this Report was sent to Plaintiff at his last known address with an acknowledgment

 card. On August 19, 2020, the Report was returned to the Court—once again—as

 “undeliverable,” as Plaintiff is no longer at the address he provided. Docket No. 46.

 To date, no objections to the Report have been filed.

       Because objections to Judge Love’s Report have not been filed, Plaintiff is

 barred from de novo review by the District Judge of those findings, conclusions, and

 recommendations and, except upon grounds of plain error, from appellate review of

 the unobjected-to proposed factual findings and legal conclusions accepted and

 adopted by the district court. Douglass v. United Services Auto. Ass’n, 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge. Upon such review, the Court has determined that the Report of

 the Magistrate Judge is correct. See United States v. Wilson, 864 F.2d 1219, 1221




                                           2
Case 6:16-cv-00320-JDK-JDL Document 47 Filed 08/27/20 Page 3 of 3 PageID #: 158



 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (holding that where no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly

 erroneous, abuse of discretion and contrary to law”).

       Local Rule CV-11(d) requires that “[a] pro se litigant must provide the court

 with a physical address (i.e., a post office box is not acceptable) and is responsible for

 keeping the clerk advised in writing of his or her current physical address.” Plaintiff

 has failed to do that here. Further, Plaintiff has not communicated with the Court

 at all since June 2019. Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Docket

 No. 45), is ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Plaintiff’s civil rights action is DISMISSED without

 prejudice for Plaintiff’s failure to comply with an order of the Court. Finally, it is

       ORDERED that any and all motions which may be pending in this civil

 action are hereby DENIED as MOOT.

        So ORDERED and SIGNED this 27th day of August, 2020.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                              3
